Citation Nr: 9903343	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pain 
in the left side and groin.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensable.

4.  Entitlement to an increased rating for bilateral 
athlete's foot (tinea pedis), currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1989.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1994 rating decision and 
an April 1995 notification letter by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The May 1994 rating decision denied the veteran's 
claim of entitlement to increased disability evaluations for 
his service-connected bilateral athlete's foot and hearing 
loss.  He was notified of those decisions on June 13, 1994, 
and filed a notice of disagreement (NOD) on March 27, 1995.  
The statement of the case (SOC) was issued on April 3, 1995.  
On April 28, 1995, the veteran submitted his VA Form 9 
substantive appeal.

The April 1995 notification letter denied the veteran's 
request to reopen his claim of service connection for an eye 
disorder and pain in the groin and left side.  The veteran 
submitted his NOD on April 28, 1995.  The SOC was issued June 
29, 1995.  However, as will be discussed more fully below, 
the veteran did not submit a substantive appeal with respect 
to that claim.  

The evidence of record shows that a July 1989 rating decision 
originally denied service connection for a chronic eye 
disorder, as well as pain in the left side and groin.  The 
veteran was notified of that determination and of his 
appellate rights by a letter dated August 1989.  An appeal 
was not filed.

A review of the record indicates that the veteran requested a 
Travel Board hearing.  However, the veteran withdrew his 
request for said hearing by a statement received in June 
1995, pursuant to 38 C.F.R. § 20.704(e) (1998).

The issue of entitlement to an increased (compensable ) 
rating for the veteran's service-connected bilateral 
athlete's foot (tinea pedis) is addressed in the Remand which 
follows the Order of this decision. 


FINDINGS OF FACT

1.  The veteran has not filed a substantive appeal with 
respect to his request to reopen the claim of entitlement to 
service connection for an eye disorder and pain in the left 
side and groin on the basis of new and material evidence, 
which was denied by the RO in its April 1995 notification 
letter.

2.  The veteran has level I hearing bilaterally.


CONCLUSIONS OF LAW

1.  As the veteran has not filed a substantive appeal, the 
Board lacks jurisdiction to review his request to reopen the 
claim of entitlement to service connection for an eye 
disorder and pain in the left side and groin on the basis of 
new and material evidence.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).

2.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 C.F.R. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence-Chronic Eye Disorder, Groin and 
Left Side Pain

Review by the Board will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed by governing 
law and regulation.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.202.  Questions of timeliness of 
the formal appeal shall be determined by the Board.  
38 U.S.C.A. § 7105(d)(3).  Proper completion and filing of a 
substantive appeal are the last actions the claimant needs to 
take to perfect an appeal.  38 U.S.C.A. § 7105(d)(3)-(5); 
38 C.F.R. § 20.202.

After copies of the statement of the case are furnished to 
the claimant and the claimant's representative, a substantive 
appeal must be filed within 60 days from the date that the RO 
mails the statement of the case to the claimant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
§ 38 C.F.R. § 20.302(b).  This period may be extended for a 
reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (1998).  The 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (1998). An application for review on 
appeal shall not be entertained by the Board unless it is in 
conformity with the provisions set forth above.  38 U.S.C.A. 
§ 7108 (West 1991).

Where a veteran files a timely notice of disagreement, but 
fails to file a timely substantive appeal, the appeal is 
untimely, and it is proper for the Board to dismiss the 
claim.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the veteran was notified of the denial 
of his request to reopen his claim of entitlement to service 
connection for a chronic eye disorder and pain in the left 
side and groin on April 17, 1995.  On April 28, 1995, he 
filed a notice of disagreement.  A statement of the case was 
issued on June 29, 1995.  Pursuant to the cited statutes and 
regulations, the veteran had 1 year from April 17, 1995, to 
file a substantive appeal.  The record does not indicate that 
either the veteran or his representative filed any other 
statement within this time limit which could be construed as 
a substantive appeal.  The Board must construe arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal.  See Douglas v. Derwinski, 2 Vet. App. 103, 
109-110 (1992).  However, in light of the absence of any 
communication by the veteran within the applicable time 
period alleging specific error of fact or law with regard to 
whether new and material evidence had been submitted to 
reopen the issues of entitlement to service connection for an 
eye disorder and pain in the left side and groin, the Board 
must conclude that the veteran has never filed a substantive 
appeal with respect to those issues.  Moreover, the receipt 
of additional evidence in July 1995 and February 1996 (which, 
in any event, did not address the subject issues) does not 
act to extend the time limit for initiating or completing an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.304.

Because no communication meeting the criteria set forth in 
38 U.S.C.A. § 7105(d)(3)-(5) and 38 C.F.R. § 20.202 was 
received from the veteran on or before April 17, 1996, the 
Board must conclude that no timely appeal was filed from the 
RO's April 1995 notification letter denying the veteran's 
request to reopen the claim of entitlement to service 
connection for an eye disorder and pain in the groin and left 
side.  In the absence of a timely substantive appeal, the 
Board does not have jurisdiction to review the April 1995 
determination.  

It is a well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 
230-31 (1990).  Moreover, "jurisdiction does indeed matter 
and it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold 
jurisdictional issues."  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).
In view of the foregoing evidence of record, the Board is 
without jurisdiction to hear the veteran's claim, and it must 
be dismissed.

The law and regulations which require the Board to dismiss 
the veteran's appeal due to lack of jurisdiction are intended 
to protect the rights of claimants such as the veteran in the 
administrative appeals process.  Thus, the veteran remains in 
a position, if he so desires, to again press his claim for 
service connection for an eye disorder and pain in the left 
side and groin on the basis of new and material evidence 
without prejudice.

II.  Increased Rating-Bilateral Hearing Loss

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's bilateral hearing loss has 
been assessed by a May 1994 VA medical examination, which the 
Board finds to be adequate concerning the issue on appeal.  
Finally, there is no indication that there are other relevant 
records available which would support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

By the July 1989 rating decision, service connection was 
granted, and the current noncompensable disability evaluation 
assigned, for bilateral hearing loss, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 6101.  Examination of the veteran's 
service medical records reveals that his November 1988 
retirement examination revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
60
55
LEFT
5
5
15
70
60

The veteran was diagnosed with high frequency bilateral 
hearing loss, stable.

During VA audiological evaluation in April 1989, the veteran 
reported that his hearing loss was caused from loud noises in 
the vehicle maintenance shop, where he worked for several 
years during service.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
60
55
LEFT
5
5
15
60
65

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The audiologist remarked that for the 
right ear, test results indicated normal hearing sensitivity 
at 500 and 1000 Hertz, a mild loss at 2000 Hertz, and a 
moderate loss and 3000 and 4000 Hertz.  Left ear results were 
said to show normal hearing sensitivity at 500, 1000, and 
2000 Hertz, with a moderate loss at 3000 and 4000 Hertz.  The 
bilateral hearing loss was termed sensorineural in nature.

The veteran was next afforded an audiological examination by 
VA in October 1993.  He reported a gradually progressive 
hearing loss which began in 1974 or 1975.  He also reported 
military noise exposure from 1972 to 1989, which arose from 
engines running and hammering upon parts while working in the 
vehicle maintenance shop.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
35
55
55
LEFT
0
5
20
55
60

The average pure tone thresholds were 36.25 decibels in the 
right ear and 35 decibels in the left ear.  Speech 
recognition ability was 84 percent in the right ear and 88 
percent in the left ear.  The veteran did not report 
tinnitus.  The audiologist summarized that the veteran 
displayed a bilateral high frequency sensorineural hearing 
loss, which was mild to moderate for the right ear at 2000 to 
4000 Hertz, and moderate for the left ear at 3000 to 4000 
Hertz.  Speech recognition was described as slightly impaired 
bilaterally.  Amplification for the right ear, a biannual 
hearing evaluation, and the use of ear protection when 
subjected to loud noises were recommended.

During the veteran's most recent VA audiological evaluation 
in May 1994, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
65
55
LEFT
5
10
25
60
60

The average pure tone thresholds were 41 decibels in the 
right ear and 39 decibels in the left ear.  Speech 
recognition ability was 96 percent bilaterally.  The veteran 
did not report tinnitus.  The audiologist summarized the test 
results as the right ear showing a mild to moderate 
sensorineural hearing loss at 2000 Hertz and above, while the 
left ear showed a moderate sensorineural hearing loss at 3000 
to 4000 Hertz.  Speech recognition was termed "good" 
bilaterally.

In his April 1995 substantive appeal, the veteran stated that 
he received hearing aids, which were helpful, but that he 
sometimes could not wear them because of sores within his 
ears from his skin rash.  He concluded that he would always 
have to wear the hearing aids, and therefore an increased 
evaluation should be granted.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 500, 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (1998).  The assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The results of the veteran's most recent VA audiological 
examination in May 1994 equate to level I hearing in each 
ear, which warrants a noncompensable disability evaluation 
under Diagnostic Code 6100 of the rating schedule.  Hence, a 
compensable evaluation is not warranted for bilateral hearing 
loss pursuant to Diagnostic Code 6101.  See 38 C.F.R. § 4.87, 
Table VII (1998).  In making this determination, the Board 
has considered the aforementioned VA audiograms since the 
veteran's separation from service.  Although the results of 
these tests vary somewhat, such evidence is consistent with 
the hearing acuity reflected on the most recent VA 
examination in May 1994.

The Board has also considered the veteran's contention that 
his bilateral hearing loss warrants a compensable disability 
rating.  Although the veteran's contention is credible, it 
may not serve to establish a higher rating for hearing loss 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  Although actual speech 
situations vary, the rating schedule for evaluating hearing 
impairment is intended to be based upon examination conducted 
using controlled speech discrimination tests together with 
the results of puretone audiometry.  38 C.F.R. § 4.85 (1998).  
The evaluations derived from the schedule are intended to 
make proper allowance for improvements by hearing aids.  
38 C.F.R. § 4.86 (1998).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for the veteran's bilateral 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

The Board also finds that, as there is no evidence that the 
disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The veteran having never filed a timely substantive appeal, 
his request to reopen his claim of entitlement to service 
connection for an eye disorder and pain in the left side and 
groin is dismissed.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

The veteran seeks an increased (compensable) rating for his 
service-connected bilateral athlete's foot or tinea pedis.  
His claim is well grounded, meaning it is plausible.  Hence, 
the VA has a duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1998).  The relevant factual 
background is summarized below.  

Service connection was granted, and the current 
noncompensable disability evaluation assigned, for athlete's 
foot in the July 1989 rating decision, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (dermatophytosis).  Said 
decision was based upon initial post-service VA examination 
in April 1989, during which the veteran complained of 
athlete's foot, having its incurrence in 1975 or 1978 
(service medical records show that the veteran was diagnosed 
with tinea pedis in October 1975).  Examination in April 1989 
revealed bilateral athlete's foot, which was the impression 
given.

VA outpatient treatment records dated from July 1991 to 
January 1994 show repeated assessments of neurodermatitis.

Private treatment records from The Dermatology Clinic, P.A., 
dated from May 1992 to February 1993, reveal diagnoses of 
atopic dermatitis with irritant contact dermatitis, 
generalized pruritus with asteatosis, lichen simplex 
chronicus with probably overlying atopic dermatitis, and 
lichen simplex chronicus with possible atopic diathesis.

During March 1994 clinical evaluation, the veteran reported 
cracking skin of the feet.  Examination revealed cracking 
between the toes, moistness, and white plaques.  The 
impression was tinea pedis.

The veteran was afforded his most recent VA examination of 
the skin in May 1994.  He related that in 1980 or 1981, he 
had problems with his feet peeling and cracking, and was 
given cream at that time to treat it.  Examination noted 
occasional problems with a rash on the legs.  The assessment 
was lichen simplex or nummular eczema, intermittently on the 
legs.

In his substantive appeal received in April 1995, the veteran 
stated that his feet were "hard," and the toes were peeling 
and cracking underneath.

During July 1995 VA clinical evaluation, the veteran reported 
recurrent athlete's foot.  Examination revealed multiple 
scaly lesions from ears to toes, bilaterally.  The assessment 
included neurodermatitis and tinea pedis.

Most recently, in October 1995, the veteran received a VA 
dermatology clinical evaluation.  Examination revealed a 
papular rash of the feet, with scaling.  The assessment was 
neurodermatitis, rule out tinea pedis, negative KOH.

In view of the foregoing diagnoses, the Board believes that a 
current VA dermatological examination is warranted, so that 
the present severity of the veteran's service-connected tinea 
pedis may be evaluated and, to the extent possible, be 
distinguished from other non-service-connected skin 
disorders.  

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
tinea pedis.  All relevant treatment records should be 
secured.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.303(a) (1998), the Board is of the opinion that 
further development with respect to the issue of entitlement 
to an increased evaluation for bilateral tinea pedis is 
warranted.  Accordingly, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for a skin disorder, to include 
tinea pedis/athlete's foot.  The RO 
should then secure copies of all 
identified records and associate them 
with the claims file.  38 C.F.R. § 3.159 
(1998).

2.  Following the above, the veteran 
should be afforded a comprehensive VA 
dermatological examination to determine 
the current severity of his service-
connected tinea pedis.  To the extent 
possible, the examiner should distinguish 
tinea pedis from any other non-service-
connected skin disorder(s) which may be 
present, including neurodermatitis.  All 
necessary studies deemed appropriate by 
the examiner should be performed.  The 
examiner must review the entire claims 
file, to include a copy of this REMAND, 
for review in conjunction with this 
examination.  The examiner should record 
the pertinent medical complaints, 
symptoms, and clinical findings.  The 
complete rational for all opinions 
expressed must be provided.  The 
examination report should be typed.

3.  Following the above, the RO should 
review the examination report, and assure 
that all requested information has been 
provided.  If not, the examination report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1998).

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
bilateral tinea pedis.

5.  In the event any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and be given an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case. 

The veteran is free to submit any additional information he 
desires in connection with this appeal.  No action is 
required of the veteran until he is notified by the RO.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 14 -
